In an action, inter alia, to recover damages for fraud, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered February 23, 2004, which, among other things, granted the motion of the defendant Gayle Metz for summary judgment dismissing the complaint insofar as asserted against her.
*333Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Gayle Metz for summary judgment dismissing the complaint insofar as asserted against her. The cause of action to recover damages for fraud was not pleaded with the specificity required under CPLR 3016 (b) (see Scomello v Caronia, 232 AD2d 625 [1996]; 125 Assoc. v Cralin Trading Assoc., 196 AD2d 630 [1993]; Penna v Caratozzolo, 131 AD2d 738 [1987]). Conclusory allegations such as those pleaded by the plaintiffs do not satisfy this requirement (see Sforza v Health Ins. Plan of Greater N.Y., 210 AD2d 214 [1994]).
The plaintiffs’ remaining contentions are without merit. Florio, J.P, H. Miller, S. Miller and Spolzino, JJ., concur.